EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Claude F. Purchase on January 10, 2022.

Claim 1, line 4		delete “at a TEAl/DEAC”
Claim 1, line 5		delete “weight/weight ratio of from 20:80 to 80:20”
Claim 1, line 5		replace “a activation” with “an activation”

Claim 5, line 5		replace “110 º C.” with “110 ºC”



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1 and 3-6 are allowed over the references cited below.

The present invention is drawn to an activated spray-dried Ziegler-Natta catalyst system comprising (A*) an activated Ziegler-Natta catalyst comprising an activated complex of TiCl3 and MgCl2, (B) a hydrophobic pre-treated fumed silica, and an effective amount of (C) an activator mixture of triethylaluminum (TEAl) and diethylaluminum chloride (DEAC), or an activation reaction product thereof, wherein the effective amount of (C) activator mixture is TEAl/DEAC at a weight/weight ratio of from 25:75  to 75:25.  See claims for full details. 

Subject of claims is patentably distinct over Jorgenson et al. (US 5,290,745), which discloses a polyethylene composition prepared from an activated spray dried Ziegler-Natta catalyst system comprising an activated Ziegler-Natta catalyst comprising an activated complex of TiCl3 and MgCl2, a hydrophobic, pre-treated fumed silica, and an activator comprising tri-n-hexyl aluminum and diethylaluminum chloride in a weight ratio of 28:71.  
Additional references listed in the accompanying PTO-892 have been cited to show the state of the art with respect to spray dried Ziegler-Natta catalyst systems.  None of the references teaches subject of instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        January 8, 2022